                 Case 2:19-cv-02334-BMS Document 4 Filed 06/17/19 Page 1 of 1



                                      IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANGELA HARRIS,



                                                Plaintiff,                           Civil Action No.: 2:19-cv-02334-BMS

 v.

 BEST BUY COMPANY, INC.,

                                                                                                               FILED
                                                                                                               JUN 17 2019
____________________________________________________!?.~~~~~!~-------------------·                         ly_ffATE BARK~~~rk
                                  STIPULATED DISMISSAL WITHOUT PREJUDICE OF
                                            PLAINTIFF'S COMPLAINT

           Pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Angela Harris and

Defendant Best Buy Company, Inc. hereby stipulate to dismiss WITHOUT PREJUDICE Plaintiffs

Complaint so as to permit Plaintiff to file an action with the AAA pursuant to her employment agreement

with Defendant.

           Respectfully submitted this the 17th day of June, 2019.

 ls/Kevin I. Lovitz
 Kevin I. Lovitz
                                                                                                 Cl &'/' .~ ./2"7
                                                                                                · - - ~

 The Lovitz Law Firm, P.C.                                                       Barbara A. O'Connell
 One Liberty Place                                                               SWEENEY & SHEEHAN
 1650 Market Street, 36th Floor                                                  1515 Market Street, 19th Floor
 Philadelphia, PA 19103                                                          Philadelphia, PA 19102
 Telephone: 215-735-1996                                                         Telephone: 215-963-2428
 Facsimile: 267-319-7943                                                         Facsimile: 215-557-0999
 Email: Kevin@LovitzLaw.com                                                      Email: Barbara.Oconnell(w,sweeneyfirm.com

 ATTORNEY FOR PLAINTIFF                                                          ATTORNEYS FOR DEFENDANT
